DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites wherein the medical gown meets at least the minimum level regulatory requirements under the ANSI/AAMI PB70 standard. However, the limitation is indefinite because it is an attempt to claim a standard that is subject to change as determined by various Institutes and Associations. Further, it is not clear from the claim or the specification what additional properties or feature the gown must have in order to meet those requirements. As such, the recited limitation cannot be considered a definite structural element further limiting the scope of the claimed invention. Therefore, this recitation cannot be interpreted as further limiting the scope of the claim for purposes of applying prior art.
The term “about” in claims 15, 18 and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation will not be considered for purposes of applying prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 23, 25, 26, 31-35 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,830,543 B2 to Alberts (hereinafter “Alberts”). 
	For claim 1, Alberts discloses a medical gown (garment 10) for protecting a wearer, said gown comprising: 
a front panel (20) and a rear panel (30), said front and rear panels forming a tubular structure (col. 6, lines 14-20; col. 14, line 46 to col. 15, line 23), said tubular structure including an open bottom end for donning said medical gown (44); 
a first sleeve defined by a first upper sealed region and a first lower sealed region; a second sleeve defined by a second upper sealed region and second lower sealed region, each of the first and second sleeves being configured to cover an arm of the wearer to an area proximate a wrist of the wearer (col. 6, lines 21-40, fig. 10); 
a gap provided at a distal end of each of said first and second sleeves, said gap being configured for penetration of a hand of the wearer therethrough (col. 18, line 53 to col. 19, line 2); and 
a neck opening defined by a first unsealed region between the first upper sealed region and the second upper sealed region (90, fig. 10).  

For claim 2, Alberts discloses the medical gown according to claim 1, wherein the medical gown is comprised of a fluid impermeable material (col. 9, lines 43-54). 

For claim 3, Alberts discloses the medical gown according to claim 1, wherein the medical gown is constructed from a plastic material (col. 9, line 28 to col. 10, line 23). 

	For claim 4, Alberts discloses the medical gown according to claim 1, wherein the medical gown is constructed from a bioplastic material (col. 9, line 28 to col. 10, line 23).

	For claim 5, Alberts discloses the medical gown according to claim 1, wherein the medical gown is constructed from a polyolefin material comprising at least one of - linear low-density polyethylene, low density polyethylene, high density polyethylene, and polypropylene (col. 9, line 28 to col. 10, line 23). 

	For claim 6, Alberts discloses the medical gown according to claim 1, wherein the medical gown is constructed from a material comprising a blend of - a grade of polyethylene, a filler, an anti-block additive, and a colorant (col. 10, lines 34-39). 

	For claim 7, Alberts discloses the medical gown according to claim 1, wherein the tubular structure is formed of a blown film having a continuous finite length (col. 9, lines 55-67 and col. 11, lines 6-18). 

	For claim 8, Alberts discloses the medical gown according to claim 1, wherein the medical gown is configured for tearing and doffing after use (col. 12, line 35 to col. 13, line 3). 

	For claim 9, Alberts discloses the medical gown according to claim 1, wherein the medical gown is generally symmetrical along a vertical center line (fig. 10). 

	For claim 10, the limitation the medical gown according to claim 1, wherein the medical gown meets at least the minimum level regulatory requirements under the ANSI/AAMI PB70 standard. The limitation cannot be considered. It is not clear from the claim or the specification what additional properties or features the gown must have in order to meet the claimed requirements. This recited limitation cannot be considered a definite structural element further limiting the scope of the claimed invention because the standard is subject to change depending on a given guidelines offered by these standard. Therefore, this limitation will not be considered for purposes of applying art under this section.

	For claim 11, Alberts discloses the medical gown according to claim 1, wherein said gown can be constructed in a plurality of sizes for accommodating a plurality of wearers (col. 12, line 26 to co. 13, line 34). 

	For claim 12, Alberts discloses the medical gown according to claim 1, wherein at least one of the front and rear panels of the medical gown features a smooth surface (col. 9, lines 29-54 and col. 15, lines 6-23) 

	For claim 13, Alberts discloses the medical gown according to claim 1, wherein at least one of the front and rear panels of the medical gown features an embossed surface (col. 10, lines 24-34). 

	For claim 14, Alberts discloses the medical gown according to claim 1, wherein at least one of the front and rear panels of the medical gown features a textured surface (col. 10, lines 24-34). 

	For claim 23, Alberts discloses the medical gown according to claim 1, wherein the tubular structure includes a first side edge and a second side edge (22, 32 and 24,34). 

For claim 25, Alberts discloses the medical gown according to claim 1, wherein the first sleeve is substantially straight with a uniform gap between the first upper sealed region and the first lower sealed region (See figs. 3 and 10). 

	For claim 26, Alberts discloses the medical gown according to claim 1, wherein the second sleeve is substantially straight with a uniform gap between the second upper sealed region and the second lower sealed region (see figs. 3 and 10). 

	For claim 31, Alberts discloses the medical gown according to claim 1, comprising a further sealed region proximate and parallel to the first lower sealed region (fig. 3). 

For claim 32, Alberts discloses the medical gown according to claim 1, further comprising: a first underarm perforated section located proximately below the first lower sealed region of the first sleeve, said first underarm perforated section being configured for severing said first sleeve from a first gown portion below said first sleeve, and a second underarm perforated section located proximately below the second lower sealed region of the second sleeve, said second underarm perforated section being configured for severing said second sleeve from a second gown portion below said second sleeve (col. 10, lines 23-34 and col. 11, lines 40-53). 

	For claim 33, Alberts discloses the medical gown according to claim 32, wherein the first gown portion below said first sleeve is denoted by a first flap to be wrapped around a body of the wearer of the medical gown; and, wherein the second gown portion below said second sleeve is denoted by a second flap to be wrapped around the body of the wearer of the medical gown (see fig. 10 and also see col. 12, lines 25-35 and col. 21, lines 23-38). 

	For claim 34, Alberts discloses the medical gown according to claim 33, wherein the first and second gown portions below said first and second sleeves are configured for securing with an adhesive tape after donning by the wearer (col. 15, lines 6-36). 

	For claim 35, Alberts discloses the medical gown according to claim 33, further comprising a first auxiliary sealed region proximately below said first underarm perforated section, and a second auxiliary sealed region proximately below said second underarm perforated section (col. 17, lines 20-54 and col. 21, lines 1-17). 

	For claim 39, Alberts discloses the medical gown according to claim 1, wherein each of the first and second lower sealed regions feature a dual lip seal configuration (col. 17, lines 20-54 and col. 21, lines 1-17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22, 24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alberts. 
	For claim 15, Alberts does not specifically disclose the medical gown according to claim 1, wherein said neck opening defined by said first unsealed region ranges from about 8.5 inches to about 12.5 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 16, Alberts does not specifically disclose the medical gown according to claim 1, wherein said neck opening defined by said first unsealed region is greater than 9 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 17, Alberts does not specifically disclose the medical gown according to claim 1, wherein said gap is greater than 1 inch.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 18, Alberts does not specifically disclose the medical gown according to claim 1, wherein said gap is about 2 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 19, Alberts does not specifically disclose the medical gown according to claim 1, wherein the length of the first upper sealed region ranges from 24 to 36 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 20, Alberts does not specifically disclose the medical gown according to claim 1, wherein the length of the first lower sealed region ranges from 16 to 25 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 21, Alberts does not specifically disclose the medical gown according to claim 1, wherein an unsealed length between the first lower sealed region of the first sleeve and the second lower sealed region of the second sleeve ranges from about 28 to 35 inches for accommodating a body portion of the wearer.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 22, Alberts does not specifically disclose the medical gown according to claim 1, wherein the height of the gown from the neck opening to the open bottom end ranges from 42 to 60 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 24, Alberts does not specifically disclose the medical gown according to claim 23, wherein the width of the tubular structure defined by the distance between the first side edge and the second side edge in a flat configuration ranges from 65 inches to 80 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 27, Alberts does not specifically disclose the medical gown according to claim 25, wherein the uniform gap is at least 9 inches. However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 28, Alberts does not specifically disclose the medical gown according to claim 26, wherein the uniform gap is at least 9 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 29, Alberts does not specifically disclose the medical gown according to claim 25, wherein the uniform gap is less than 12.5 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 30, Alberts does not specifically disclose the medical gown according to claim 26, wherein the uniform gap is less than 12.5 inches.  However, Alberts does teach the garment has variable lengths sized to a wearer and includes different lengths for the sleeves and the neck openings and sizes for indentations 68 and 70 (col. 5, line 65 to col. 6, line 54, and col. 12, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen or unexpected results, to modify Albert to have the claimed dimensions for purposes of properly fitting the garment to the wearer, as is known in the art, and because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of US 3,946,443 A to Knight (hereinafter “Knight”). 
	For claim 36, Alberts discloses the medical gown according to claim 1, further comprising a first auxiliary sealed region below said first lower sealed region (col. 17, lines 20-54 and col. 21, lines 1-17) and a perforated section (col. 15, lines 6-36).
	Alberts does not specifically disclose the perforated section is in-between the first lower sealed region and the first auxiliary sealed region, wherein the perforated section is shorter than the first lower sealed region and the first auxiliary sealed region.  
	However, attention is directed to Knight teaching an analogous garment formed by way of a continuous plastic sheet (Abstract of Knight). Specifically, Knight teaches the perforated sections is in-between the first lower sealed region and the first auxiliary sealed region, wherein the perforated section is shorter than the first lower sealed region and the first auxiliary sealed region (col. 1 line 62 to col. 2, line 25, and fig. 1 of Knight). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Alberts would be further modified wherein the perforated section is in-between the first lower sealed region and the first auxiliary sealed region, wherein the perforated section is shorter than the first lower sealed region and the first auxiliary sealed region, as taught by Knight, for purposes of simplifying the manufacturing process and reducing any unnecessary waste. 

	For claim 37, the modified Alberts discloses the medical gown according to claim 36, further comprising a second auxiliary sealed region below said second lower sealed region and a perforated section in-between the second lower sealed region and the second auxiliary sealed region, wherein the perforated section is shorter than the second lower sealed region and the second auxiliary sealed region (see discussion for claim 36 above). 

	For claim 38, the modified Alberts teaches the medical gown according to claim 37, wherein each of the first and second auxiliary sealed regions feature a dual lip seal configuration (col. 17, lines 20-54 and col. 21, lines 1-17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732